Citation Nr: 1119149	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-14 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than October 8, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which effectuated a February 2008 Board decision granting service connection for PTSD and assigned an effective date of October 8, 2004.

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran submitted additional evidence after this claim was certified to the Board in August 2009 which had not been reviewed by the RO.  However, in a November 2010 statement, the Veteran waived his right to have the agency of original jurisdiction (AOJ) consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2010) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Accordingly, the Board may proceed with appellate review. 

The Veteran also has claims pending for residuals of head trauma, poor vision, migraine headaches, and borderline diabetes.  These claims have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran originally sought treatment for an anxiety disorder at VA in September 1998, at which time he submitted paperwork to a VA patient advocate for a claim of entitlement to service connection for PTSD. 

2.  A VA treatment record dated September 14, 1998 reflects that the Veteran planned to transfer his medical care to VA, and reported the in-service incident upon which service connection for PTSD has been granted; he was diagnosed, in pertinent part, with rule-out PTSD.  

3.  The Veteran's September 1998 claim for PTSD had not been denied in a previous final determination prior to the February 2008 Board decision granting service connection for this disability. 


CONCLUSION OF LAW

An effective date of September 14, 1998 is warranted for the grant of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

An effective date earlier than October 8, 2004 for the grant of service connection for PTSD has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this issue is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Analysis

The Veteran claims entitlement to an effective date earlier than October 8, 2004 for the grant of entitlement to service connection for PTSD.  Specifically, he argues that his original service connection claim was submitted in 1998.  For the reasons that follow, the Board finds that an effective date of September 14, 1998 is warranted. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on an original claim "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from active service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, the effective date of entitlement is the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claims must identify the benefit sought.  Id.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.

The Veteran argues that the effective date of service connection for PTSD should be in 1998, when he initially filed a claim for service connection for PTSD.  See, e.g. April 2009 VA Form 9.  At the November 2010 Board hearing, the Veteran stated that he first sought treatment at VA for PTSD in September 1998.  He stated that about two weeks later he met with a VA patient advocate and gave him the paperwork for a service connection claim for PTSD.  The patient advocate told the Veteran that he would finish the paperwork and submit it to VA on his behalf.  However, no action was apparently taken on this claim and the Veteran did not pursue the matter further until October 2004, when he submitted a formal claim for service connection.  A witness at the hearing named J.D., a friend of the Veteran who was with him at the time he initially met with the patient advocate, corroborated the Veteran's account of what happened. 

A claim for service connection for PTSD is not of record prior to October 8, 2004.  However, the Board finds it credible that the Veteran initially filed a claim in September 1998.  In this regard, a VA treatment record dated September 14, 1998 reflects that the Veteran sought to establish mental health care at VA as he was unsure whether he would be able to afford further treatment with his private psychiatrist.  The Veteran gave a history of his psychiatric symptoms and described the in-service incident upon which service connection has been granted, namely having to clean up the barracks in which a friend had been shot and killed.  The Veteran related that after completing this job, he "lost it" and threatened to kill his company commander.  The Veteran was diagnosed with rule-out PTSD, as well as a panic disorder and a generalized anxiety disorder.  

Further, in an October 2004 statement submitted in support of his service connection claim, the Veteran asserted that he filed a claim for service connection for PTSD in 1998.  This statement was written years before service connection for PTSD was actually granted in February 2008.

In carefully reviewing the above statements and documents, the Board finds it credible that the Veteran initially filed a claim for service connection for PTSD in September 1998.  Preliminarily, the Board notes that the September 1998 VA treatment record itself cannot serve as a claim for benefits because a claim for PTSD had not previously been adjudicated.  See 38 C.F.R. § 3.157(b)(1) (2010) (providing that a report of examination or hospitalization by VA or the uniformed services may be accepted as an informal claim for benefits only once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable).  In this respect, the Board notes that the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

However, the September 1998 VA treatment record lends great support to the credibility of the Veteran's testimony at the November 2010 hearing.  In this regard, the September 1998 VA treatment record clearly shows that the Veteran was sought to establish care at VA for his psychiatric symptoms and that he felt these symptoms were related to the in-service incident described above.  Indeed, he was given a rule-out diagnosis of PTSD, which by definition is predicated on a traumatic event.  The incident during service in which the Veteran had to clean the barracks in which his friend had been shot was the only trauma reported by the Veteran at this time.  This evidence supports a finding that the Veteran intended to submit a claim for PTSD in September 1998 based on this event, as establishing service connection for a mental health disorder would have facilitated obtaining psychiatric treatment at VA.  See 38 U.S.C.A. § 1712 (1994); 38 C.F.R. § 17.99 (1998).  

Moreover, when the Veteran asserted in the October 2004 statement that he had previously submitted a claim for service connection in 1998, service connection for PTSD had not yet been granted.  Thus, there is no indication that the Veteran was attempting to establish the effective date of service connection at this time.  Because the Veteran was not making an argument regarding the effective date of his claim, his statement that he originally filed a claim for this disability in 1998 is all the more credible and reliable in that the Veteran did not have an incentive to misstate the facts as he believed them.  

Accordingly, based on the foregoing, the Board finds it credible that the Veteran did submit a claim of entitlement to service connection for PTSD in September 1998.  Although a formal claim was never received at a VA regional office until October 2004, it seems this was due to the error of the VA official who initially took receipt of the Veteran's claim in 1998.  Further, because the Veteran's September 1998 claim had not been the subject of a previous and final denial prior to the February 2008 grant of service connection, it had been pending since the Veteran submitted it in September 1998.  Thus, the effective date of service connection must be in September 1998.  See 38 C.F.R. § 3.400.

The Board finds that September 14, 1998 is the most appropriate effective date of service connection for PTSD.  In this regard, as discussed above, there is no documentation to establish the actual date the Veteran submitted his claim for service connection.  Thus, the date that the Veteran initially sought treatment for PTSD at VA, and reported the in-service event which was the basis for granting service connection, must serve as the best substitute given the Board's finding that a claim for service connection was submitted within a few days of this record.  

As such, entitlement to an effective date of September 14, 1998 for the award of entitlement to service connection for PTSD is granted.  In rendering this decision, the Board has given the Veteran the benefit of the doubt in accordance with 38 C.F.R. § 3.102.  See Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to an effective date of September 14, 1998 for the award of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary payments. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


